DISMISS; and Opinion Filed August 2, 2013.




                                          S In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                       No. 05-12-01445-CV

                JAY COOPER AND TERESA WARD COOPER, Appellants
                                    V.
                        CITY OF PLANO, TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-03084-2011

                               MEMORANDUM OPINION
                          Before Justices O’Neill, Francis, and Fillmore
                                   Opinion by Justice O’Neill

       This is an appeal from the trial court’s order of dismissal for want of prosecution. Two

months after the dismissal, the trial court reinstated the case on its docket. See TEX. R. CIV. P.

165a(3). Because the case was reinstated and remained pending on the trial court’s docket, we

questioned our jurisdiction over the appeal and directed appellants to file a letter brief addressing

our concern. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (subject to a few

mostly statutory exceptions, an appeal may be taken only from a final judgment, where no

parties and claims remain); see also Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.

1992) (“Interlocutory orders may be appealed only if permitted by statute.” (citations omitted)).

Appellants responded, arguing we should not dismiss the appeal for want of jurisdiction because,

“although they no longer have to appeal from the dismissal . . . this case falls under recognized

exceptions to the mootness doctrine.” See Heckman v. Williamson Cnty., 369 S.W.3d 137, 162
(Tex. 2012) (“A case becomes moot if, since the time of filing . . . the issues presented are no

longer ‘live’ . . ..”); State v. Lodge, 608 S.W.2d 910, 912 (Tex. 1980) (recognizing two

exceptions: “capability of repetition yet evading review” and “collateral consequences”).

       We disagree the issue is one of mootness such that the “recognized exceptions to the

mootness doctrine apply.”    While the complained-of order was effectively vacated by the trial

court, and to that extent no “live issue” remains, the underlying cause remains pending and no

final judgment or appealable order exists that invokes our jurisdiction. See Lehmann, 39 S.W.3d

at 195; Anglin, 842 S.W.2d at 272. Accordingly, we dismiss the appeal. See TEX. R. APP. P.

42.3(a).




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE

121445F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JAY COOPER AND TERESA WARD                           On Appeal from the 296th Judicial District
COOPER, Appellants                                   Court, Collin County, Texas
                                                     Trial Court Cause No. 296-03084-2011.
No. 05-12-01445-CV         V.                        Opinion delivered by Justice O’Neill.
                                                     Justices Francis and Fillmore participating.
CITY OF PLANO, TEXAS, Appellee

        In accordance with this Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.
        We ORDER that appellee City of Plano, Texas recover its costs of this appeal from
appellants Jay Cooper and Teresa Ward Cooper.


Judgment entered this 2nd day of August, 2013.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    JUSTICE




                                              –3–